UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): November 15, 2011 COMMUNICATIONS SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Minnesota 001-31588 41-0957999 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10900 Red Circle Drive, Minnetonka, MN (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (952) 996-1674 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-2) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.Departure of Directors or Principal Officer; Election of Directors; Appointment of Principal Officers. On November 15, 2011 Communications Systems, Inc announced the appointment of Scott Fluegge as Vice President and General Manager of JDL Technologies, Inc., effective December 5, 2011. Mr. Fluegge replaces Mr. Mel Albiston who resigned on September 19, 2011. Mr. Fluegge had previously been with GSS AMERICA / GSS INFOTECH / INFOSPECTRUM CONSULTING, a global software development and infrastructure management organization located in Mt. Prospect, Illinois. A copy of the press release announcing the appointment of Scott Fluegge as Vice President and General Manager is included as Exhibit 99.1 to the Current Report on Form 8-K. ITEM 9.01.Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits The following are filed as exhibits to this Current Report: Exhibit No. Description of Exhibit Press Release issued November 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMUNICATIONS SYSTEMS, INC. By /s/ David T. McGraw David T. McGraw Its: Chief Financial Officer Dated: November 17,
